Name: Council Regulation (EEC) No 3127/86 of 13 October 1986 amending Regulation (EEC) No 1431/82 laying down special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  economic policy;  prices;  agricultural activity
 Date Published: nan

 16. 10. 86 Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3127/86 of 13 October 1986 amending Regulation (EEC) No 1431/82 laying down special measures for peas, field beans and sweet lupins that represent average market trends ; whereas the word 'average' in the expressions 'average world market price for soya cake' and 'average world market price for peas and field beans' could give rise to difficulties of interpre ­ tation which should be avoided, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 3 of Regulation (EEC) No 1431 /82 (3), as last amended by Regulation (EEC) No 1485/85 (4), lays down that an aid is to be granted under certain circum ­ stances for the products in question ; whereas this aid depends, according to the use made of the products, on the average world market price for soya cake or the average world market price for peas and field beans ; whereas these prices, as determined in accordance with Article 4 ( 1 ) and (2) of the said Regulation, should not be the arithmetic means of several prices which would hide the actual development of the market, but rather prices HAS ADOPTED THIS REGULATION : Article 1 In Articles 3 ( 1 ) and (2) and 4 ( 1 ) of Regulation (EEC) No 1431 /82 the word 'average' shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 October 1986. For the Council The President M. JOPLING (') OJ No C 160, 27. 6 . 1986, p. 6. 0 OJ No C 227, 8 . 9 . 1986, p. 145. 0 OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 151 , 10. 6. 1985, p. 7.